Citation Nr: 1424405	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-23 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code beyond August 20, 2010.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to August 1970.  He died in August 1984, and the appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Buffalo Education Center.  In June 2012, the appellant appeared at a Board videoconference hearing held before the undersigned.  


FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death was granted in an August 2002 rating decision, effective the date of the Veteran's death in August 1984.  

2.  The appellant, who is the Veteran's son, initially filed a claim for Chapter 35 benefits in February 2010, and was awarded benefits for school attendance from February 2010 to May 2010.  

4. The appellant was born in October 1958; he reached his 26th birthday in October 1984, and his 31st birthday in October 1989. 


CONCLUSION OF LAW

The appellant is not entitled to an extension of Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code, beyond August 20, 2010.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.3032, 21.3040, 21.3041 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2013).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error. 

The Veteran died in August 1984, and the appellant is his son.  In a rating decision dated in August 2002, service connection for the cause of the Veteran's death was granted, and basic eligibility for Dependents' Educational Assistance (DEA) was established effective in August 1984.  The appellant first applied for Chapter 35 DEA in February 2010.  He was informed in June 2010, after some delay in establishing that the Veteran's death was service-connected, that he was eligible for DEA.  His choices for the beginning date were given to him as any date from August 27, 1984, through August 28, 2002.  He was told that he had eight (8) years from the beginning date to use his benefits.  

The appellant was awarded benefits for school attendance during a term which extended from February 2010 to May 2010.  In July 2010, the appellant requested an extension of the time to use his VA education benefits.  He stated that shortly after learning of his entitlement to educational assistance, he was told, by a family member, that problems his younger brother caused in using the benefits causes the benefits to be lost.  After that, he was out of the country from January 2006 until June 2008, and, upon his return, he was informed by a family member that the benefits were still available.  However, he was unable to use the benefits due to employment until February 2010.  He stated that now that he had the opportunity, he would like an extension to continue to use his education benefits.

Ordinarily, a child's period of eligibility for educational assistance under Chapter 35 extends for the 8 years from the child's 18th to 26th birthdays.  38 U.S.C.A. § 3512(a) (West 2002 & Supp. 2013); 38 C.F.R. § 21.3041(a) (2013).  However, if the Veteran's death occurs between the child's 18th and 26th birthdays, an extension of the eligibility period may be granted, up to a period of eight (8) years.  38 C.F.R. 21.3041(a)(2) (2013).  Here, the appellant turned 26 in October 1984, and, thus, qualified for this additional period of eligibility.  Since service connection for the cause of the Veteran's death was not granted until August 2002, however, the appellant was able to elect a start date for his period of eligibility any time between the August 1984 date of the Veterans the death and the August 2002 date of VA's decision that the Veteran's death was service-connected.  38 C.F.R. § 21.3041(b)(2).  Thus, the latest period he could elect was from August 2002 to August 2010.  There is no basis for extending the period of eligibility beyond that additional eight (8) years.  

Although there are a few situations which permit an extension beyond 8 years, under the facts of this case, no such extension is permitted, by statute, beyond the child's 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041; see VAOPGCPREC 8-2004 (69 Fed. Reg. 59989 (2004)) (acknowledging the statutory provisions precluding eligibility beyond the child's 31st birthday).  Here, since the appellant reached his 31st birthday in 1989, an extension cannot be granted, regardless of circumstances.  In particular, an extension of benefits may be granted if the child suspends a program due to conditions beyond the child's control, but not beyond the child's 31st birthday.  See 38 U.S.C.A. §  3512(c); C.F.R. 21.3041(g).  Here, the appellant's initial claim was filed some years after his 31st birthday, and hence, no special circumstances would apply in his case. 

The appellant contends that he was not notified of his eligibility, and at his hearing, he testified that he was not notified of his entitlement to educational assistance until June 2008.  He stated that his mother was never notified about his and his siblings' entitlement to DEA.  Instead, the notice went to his stepmother, who never notified any of his mother's children.  He feels that it is unfair that he was not notified of his entitlement to the benefit.  Because of this lack of notice, he believes that his delimiting date should be extended.

The Board sympathizes with the appellant's situation, but, unfortunately, his arguments are essentially equitable in nature, whereas the Board must apply the law as it stands.  As discussed above, the law clearly establishes the time period for eligibility for Chapter 35 DEA.  See 38 U.S.C.A. §  3512.  Moreover, there is no requirement that a dependent be notified of his potential entitlement until he files a claim.  See 38 C.F.R. § 21.3041(i) (setting forth notice that must be provided after a claim was filed).  Indeed, VA's failure to furnish a claimant or potential claimant any form or information concerning the right to file a claim or to furnish notice of the time limit for the filing of a claim for educational assistance will not extend the time periods allowed for these actions.  38 C.F.R. § 21.1033(a).  

Under certain circumstances, a statutory filing period may be equitably tolled.  See Santana-Venegas v. Principi, 314 F.3d 1293 (Fed.Cir. 2002).  The first is where the claimant actively pursued his claim, but it was defective; such has not been alleged or shown in this case.  Id.  The other is where the claimant has been "induced or tricked" by, in this case, VA's, misconduct into allowing a deadline to pass.  Id.  Here, there was no misconduct on the part of VA; any misconduct or negligence by the stepmother in failing to notify the appellant of his potential entitlement to educational assistance from VA could not legally obligate VA to extend the Veteran's delimiting date.  Equitable tolling has also been expanded to apply where the claimant's "failure to file was the direct result of a mental illness that rendered him or her incapable of 'rational thought or deliberate decision making.'"  Barrett v. Principi, 363 F.3d 1316 (2004).  No allegations or indications of such mental incapacity have been advanced.  

Federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, notwithstanding extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, unless all of the requirements of a particular law, including time limits, a claimant is not entitled to the benefit, regardless of the circumstances.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   


ORDER

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code beyond August 20, 2010, is denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


